FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          June 23, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
JAMES SARDAKOWSKI,

      Plaintiff - Appellant,

v.                                                         No. 16-1140
                                                  (D.C. No. 1:16-CV-00232-LTB)
MARK IVANDICK, in his official                               (D. Colo.)
capacity; RANDY CHAPMAN, in his
official capacity; JOHN DOE, in his
official capacity; DISABILITY LAW
COLORADO,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, HOLMES, and MORITZ, Circuit Judges.
                  _________________________________

      James Sardakowski appeals the district court’s dismissal of his civil action as

frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i) (requiring court to screen in forma

pauperis (IFP) complaint and dismiss if court determines action is frivolous).

Because Sardakowski proceeds pro se on appeal, we liberally construe his filings. See



      *
        After examining Sardakowski’s brief and the appellate record, this panel has
determined unanimously to honor Sardakowski’s request for a decision on the brief
without oral argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is
therefore submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value. See Fed. R. App. P. 32.1;
10th Cir. R. 32.1.
Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). But

we won’t act as his advocate. See id.

         A claim is legally frivolous if it alleges the “infringement of a legal interest

which clearly does not exist.” Neitzke v. Williams, 490 U.S. 319, 327 (1989). Here,

Sardakowski’s amended complaint alleges that the defendants violated 42 U.S.C.

§ 10801 by failing to investigate Sardakowksi’s previous allegations of abuse.1 The

district court characterized this claim as frivolous, reasoning that the Protection and

Advocacy for Individuals with Mental Illness (PAIMI) Act of 1986, 42 U.S.C.

§§ 10801-10851, doesn’t “provide a private cause of action to an individual such as”

Sardakowski. R. 37.

         On appeal, Sardakowski argues that because the defendants “are funded by”

§ 10801, they “are required to investigate [his] claims of abuse.” Aplt. Br. 3. Thus, he

maintains, the district court erred in concluding that his complaint “asserts the

violation of a legal interest that does not exist.” Id. at 4. But Sardakowski doesn’t

challenge the district court’s finding that the PAIMI Act doesn’t provide a private

cause of action for individuals like him. So he has waived any challenge to that

finding. See City of Colorado Springs v. Solis, 589 F.3d 1121, 1135 n.5 (10th Cir.

2009).




         1
        Liberally construed, Sardakowski’s original complaint also asserted a 42
U.S.C. § 1983 claim. But Sardakowski abandoned that claim in his amended
complaint. And he doesn’t address it on appeal. Thus, we confine our analysis to his
§ 10801 claim.
                                              2
      Because Sardakowski has waived any challenge to the district court’s basis for

dismissing his action as frivolous, we affirm. See Nixon v. City & Cty. of Denver, 784
F.3d 1364, 1369 (10th Cir. 2015) (affirming district court’s dismissal of claim

because appellant’s opening brief failed to challenge district court’s basis for

dismissal). And while we grant Sardakowski’s motion to proceed IFP on appeal, we

remind him of his obligation to continue making payments until the filing fee is paid

in full. See § 1915(b).


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                           3